COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                center10985500
                                April 16, 2015
                              No. 10-14-00358-CV
                      IN THE INTEREST OF D.F.C., A CHILD
                                       
                                center-4254500
                        From the 13[th] District Court
                             Navarro County, Texas
                         Trial Court No. D13-22170-CV
                                       
--------------------------------------------------------------------------------
JUDGMENT

	This Court has reviewed the record in this proceeding and the briefs of the parties and finds that reversible error is presented.  Accordingly, the trial court's Order of Termination signed on October 7, 2014 is reversed and remanded to the trial court for further proceedings.
	It is further ordered that Rebecca Gonzales is awarded judgment against the Department of Family and Protective Services for Rebecca Gonzales's appellate costs that were paid, if any, by Rebecca Gonzales; and all unpaid appellate court cost, if any, is taxed against the Department of Family and Protective Services.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.
							PER CURIAM
						SHARRI ROESSLER, CLERK

						By:          3040380-17145000		
							Deputy Clerk